Citation Nr: 1503269	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for thoracic strain.  

2.  Entitlement to service connection for sacral-coccygeal strain.

3.  Entitlement to service connection for residuals of a right flank inclusion cyst.  

4.  Entitlement to service connection for residuals of a varicocele.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to a disability rating in excess of 10 percent for the service-connected thoracolumbar spine disability.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to February 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in Chicago, Illinois, which denied service connection for a right flank inclusion cyst, a varicocele, a thoracic strain, and a sacral-coccygeal strain, and from a November 2007 rating decision of the same RO which denied service connection for a psychiatric disorder.

In addition to the issues listed above, the Veteran also appealed the issue of entitlement to service connection for a right knee disorder (right leg contusion).  However, service connection was subsequently granted for a right knee disorder in March 2014 resolving the appeal.  Moreover, the Veteran specifically withdrew his appeal in writing as to that issue (see VA Form 21-4138 dated April 10, 2014).  

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, service connection for a sacral-coccygeal strain, and entitlement to an increased rating for the thoracolumbar spine disorder are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection is already in effect for impairment of the thoracic spine.

2.  Residuals of a right flank inclusion cyst and a varicocele are not etiologically related to service.  


CONCLUSIONS OF LAW

1.  There is no question of law or fact remaining for resolution by the Board regarding service connection for thoracic strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014).

2.  Residuals of a right flank inclusion cyst were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Residuals of a varicocele were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection-Thoracic Strain

While the grant of service connection for lumbar strain does not explicitly list the thoracic region, impairment of this spinal region is inherent in any rating for a lumbar disability.  The General Rating Formula for Diseases and Injuries of the Spine (General Formula) rates on the basis of "thoracolumbar" limitation of motion, thus making no distinction between the lumbar and thoracic regions.  In essence, the Veteran's service-connected lumbar spine disability has always included a thoracic component.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

As there remains no question of law or fact for resolution by the Board regarding this issue, the Board finds that dismissal of the appeal is warranted.  

Service Connection-Right Flank Cyst and Varicocele

The Veteran contends that he incurred a right flank cyst and a varicocele as a result of abrasion of his parachute harness against his groin while making numerous parachute jumps in service.  

A varicocele is an abnormal varicosity of the pampiniform venous plexus in the scrotum, that is, enlargement of a vein in the scrotum.  See Dorland's Illustrated Medical Dictionary 2025 (32nd ed. 2012). 

Service treatment records reveal no reference to a right flank cyst or varicocele.  When examined for service separation in January 1976, all systems including the lower extremities and genitals were clinically normal.  

The only clinical reference to a varicocele comes in a November 3, 1978 "job physical" conducted by Family Practice Associates.  However, the problem was apparently not treated by this provider.  The Veteran was referred to another provider for treatment.  The Veteran has testified that the provider who treated the varicocele has since retired.  

The first reference to a cyst comes in private treatment records from Family Practice Associates more than 15 years after service separation.  A record dated May 19, 1992 reveals a ruptured inclusion cyst, noted as golf ball sized on the right flank.  The cyst was removed at that time.  A May 21, 1992 follow-up examination indicated that the area looked good.  There is no further reference until April 20, 1999, at which time the Veteran complained of sebaceous cyst on right side of the back.  This was noted to be a 3-4 cm large cyst at the surface.  The cyst was removed intact with local anesthetic.  

A March 20, 2001 entry refers to a swelling in the groin area which needed to be drained.  A March 21, 2001 entry refers to this as a hematoma, not a cyst.  Moreover, this would appear to be a different location than the cysts on the right flank and back noted previously.  After 1999, there is no further recurrence to a cyst.  

In addressing the lack of treatment for his claimed groin injury in service, the Veteran testified that "you did not go on sick call in my unit unless you showed blood or a broken bone."  However, the service treatment records reveal numerous visits for conditions of lesser severity than bleeding or broken bones.  In addition to seeking treatment for back pain on August 20, 1975, November 11, 1975, October 11, 1974, June 25, 1975, and January 19, 1973, the Veteran also sought treatment for sinusitis, headaches, and a sore throat (August 24, 1974).  Thus, in conflict with his recent testimony, the Veteran's apparent practice during service was to seek treatment for whatever conditions were bothering him.  It is therefore reasonable to expect that he would have sought treatment for an injury to the right flank or scrotum incurred during a parachute jump.  The fact that there is no record of such injury or complaints is probative and persuasive evidence that no such injuries were incurred in service.  Accordingly, the Board finds that the Veteran did not sustain an injury to his right flank or scrotum during service.  

In fact, the Veteran does not contend that the varicocele or cyst was actually noted in service.  He testified that he first noticed the varicocele after service, and that the retired provider who treated the condition related it to his parachute jumping.  The Veteran's testimony that a doctor related his varicocele to parachute jumping is not accorded significant weight in light of apparent post-service onset of the disorder, and the Board's finding that there was no injury to the scrotum during service.  

There is no medical opinion of record that purports to relate a varicocele or right flank inclusion cyst to service.  The Veteran has asserted that they are related.  Also, his wife has submitted a written statement that the Veteran "developed a
varicocele in his testicles from the pressure exerted by the straps in the groin area that were part of his parachute system" (see June 19, 2007 letter).  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), establishing a relationship between a varicocele and right flank cyst which first appeared years after the claimed injury is not a matter capable of lay observation but requires medical knowledge.  

A larger point with respect to both claimed disorders is that it is not clear whether there are any current residuals.  The varicocele was apparently treated decades ago, and the only residuals reported by the Veteran are discomfort and pain.  He has not reported any recurrence.  This would appear to also be true of the right flank cyst, which was excised many years ago without apparent recurrence.  As noted, another cyst subsequently appeared on the Veteran's back, but that also was excised.  

VA does not generally grant service connection for symptoms, such as pain, alone.  There must be an identifiable disability.  As established by the United States Court of Appeals for Veterans' Claims (Veterans Court), the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Accordingly, service connection cannot be granted for symptoms only.

In sum, the Board finds that, in the context of the Veteran's pattern of seeking medical treatment in service, it is reasonable to expect that he would have sought treatment for an injury to the scrotum or right flank the severity he now reports.  It is therefore reasonable to expect that the otherwise complete service treatment records would reflect such treatment.  The fact that the service treatment records do not reflect such treatment is given greater probative weight than the Veteran's current assertions made in the context of a claim for monetary benefits.  

A preponderance of the evidence demonstrates that the varicocele and right flank inclusion cyst first became manifest after service and are not related to service.  Moreover, there are no apparent residuals for which service connection could be granted.  As such, the Board concludes that service connection for a varicocele and right flank inclusion cyst is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in June 2007 and October 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the inclusion cyst and varicocele claims.  However, the Board finds that a VA examination is not necessary in order to decide those claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, the only evidence that the Veteran's claimed inclusion cyst and varicocele are related to service consists of his own conclusory generalized lay statements relating these conditions to contact of his parachute harness with his groin, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veterans Law Judge informed the Veteran of the reasons for the denials of his claims and of the evidence necessary to substantiate each claim.  The Veteran was offered additional time to submit the necessary evidence, but he indicated that he wished to proceed with the evidence of record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a thoracic strain is dismissed. 

Service connection for residuals of a right flank inclusion cyst is denied. 

Service connection for residuals of a varicocele is denied. 


REMAND

The Veteran has primarily based his claim of entitlement to service connection for a psychiatric disorder on a secondary service connection theory of etiology, claiming that the impact of back symptoms on his employment and daily functioning caused him to become depressed.  While a medical opinion has been obtained regarding direct service connection, there is no opinion addressing whether a current psychiatric disorder is related to a service-connected disability or was aggravated by a service-connected disability.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the competent evidence of symptoms beginning after service, and the current diagnosis of a psychiatric disorder, the Board finds that a VA examination with medical nexus opinion is necessary to determine whether the current psychiatric disorder is causally related to or aggravated by a service-connected disability.  

The Veteran has testified that his service-connected thoracolumbar spine disability has significantly worsened since the most recent examination in December 2012.  He described his current pain as severe during at least 80 percent of his waking hours.  The most recent examination of December 2012 described minimal to mild degenerative disc disease and mild degenerative arthritis of the lumbar spine.  

In light of the competent evidence of a worsening of symptoms, the Board finds that a new VA examination is necessary to evaluate the service-connected thoracolumbar spine disability.  

VA's duty to assist the veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board also notes that the Veteran has claimed to have incurred a separate sacral-coccygeal strain in addition to his thoracolumbar spine strain.  However, it is unclear from the clinical evidence of record whether a separate and distinct condition even exists, and if so, whether it is related to service or to the service-connected thoracolumbar spine disability.  Therefore, the Board finds that a medical opinion on this question is necessary.  

Accordingly, these claims are REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the August 2009 psychiatric examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The pertinent evidence must be made available to and reviewed by the individual designated to provide the opinion.  

The individual designated is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed psychiatric disorder is causally or etiologically related to a service-connected disability, i.e., the Veteran's claim that his depression is related to the impact of his back disability on his life.  

If not causally or etiologically related, please provide an opinion as whether the psychiatric disorder was permanently worsened beyond its natural course by a service-connected disability.  

2.  Schedule a VA spine examination to evaluate the manifestations and current severity of the service-connected thoracolumbar spine disability and to provide an opinion regarding sacral-coccygeal impairment.  

The examiner is asked to evaluate the Veteran's service-connected thoracolumbar spine disorder in accordance with the rating criteria.  All appropriate testing should be conducted.  

In addition to evaluating the service-connected thoracolumbar spine disability, the examiner is asked to specifically identify any disorder of the sacral-coccygeal area.  

If a disorder of the sacral-coccygeal area is diagnosed, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that such disorder is causally or etiologically related to the Veteran's active service or to the service-connected thoracolumbar spine disability.  

If not causally related to the service-connected thoracolumbar spine disability, please offer an opinion as to whether the service-connected thoracolumbar spine disability has worsened the sacral-coccygeal disorder beyond natural progress.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


